PER CURIAM.
Timothy McBride challenges the order entered by the trial court denying his motion to set aside a clerk’s default. See Fla.R.Civ .P. 1.500(a). The default was entered against Mr. McBride in an action filed by appellee, Laura McBride, seeking an annulment of the parties’ marriage. Our review reveals that no basis for rever*729sal has been demonstrated. Cf. Walker v. Boyce, 734 So.2d 578 (Fla. 3d DCA 1999). Accordingly, we affirm.
AFFIRMED.
ANTOON, C.J., HARRIS and PETERSON, JJ., concur.